-7
                                                                                             05/24/2022
                                                         j    11-11.4


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0182




                                       DA 22-0182


BROADWATER COUNTY, MONTANA,

             Plaintiff and Appellee,
                                                                             MAY 2 it 2022
and                                                                        Bowen Cireenwoo0
                                                                         Clerk of Supreme Court
                                                                            State of Montana

HELENA INDEPENDENT RECORD,

             Defendant and Appellee,
                                                                        ORDER
       v.

PERSON WITH AN INTEREST IN THE
RELEASE OF CONFIDENTIAL CRIMINAL
JUSTICE INFORMATION PERTAINING TO
THE INVESTIGATION AND PROSECUTION
OF JASON ELLSWORTH: JASON
ELLSWORTH,

              Defendant and Appellant.


       Helena Independent Record (the IR), initially designated as one of the Defendants
and Appellants in this appeal, has moved this Court to realign the parties, designate the IR
as an Appellee, and grant the IR leave to file an Answer Brief in accordance with
M. R. App. P. 12(2). Appellant Jason Ellsworth has responded in opposition to the IR's
motion.
       In its filing before this Court, the IR explains that this matter began after it asked
Plaintiff and Appellee Broadwater County to release certain confidential criminal justice
information (CCJI). Broadwater County then initiated a declaratory judgment action in
accordance with § 44-5-303(5), MCA. Pursuant to § 44-5-303(5)(a)(ii), MCA, it named
the IR as a defendant since the IR was "known to the prosecutor [to have] requested the
[CCJI]." The County also named Jason Ellsworth, the subject of the CCJI, as a defendant.
In the declaratory judgment action, the County asked the District Court to conduct an in
camera review of the CCJI and make determinations in accordance with
§ 44-5-303(5)(a)(v), MCA.
       The County never served the IR with a summons or a copy of the complaint, nor
was the IR served with any subsequent motions, briefs, or orders, and the IR did not appear
in the District Court case. The District Court proceeded to issue an order in the matter.
According to the present motion, the IR only learned that the District Court had issued an
order disposing of the case after Ellsworth filed the present appeal. The IR asserts that its
lack of participation and the fact that Broadwater County has declared itself disinterested
has caused "an anomalous circumstance—there is no adversity in this appeal and there is
no one to defend the District Court's decision." The IR therefore requests to participate in
the appeal and for realigmnent of the parties in order to defend the District Court's decision.
       Ellsworth asserts that the IR has not cited a Rule o.f Appellate Procedure which
would allow it the relief sought. Ellsworth asserts that the IR, while not properly served
under M. R. Civ. P. 4, was aware of the District Court proceedings and slept on its rights
by taking no action.
       Under M. R. App. P. 2(1)(a), an Appellee is "[Ole party who usually responds to an
appeal, seeking affirmance of the district court." Irrespective of the proceedings below,
the IR remains a named defendant in this action and a party to this appeal. Indeed,
Ellsworth's Notice of Appeal identifies the IR as a "Defendanta and Appellant[]." As a
party to this appeal, the IR is seeking affirmance of the District Court's order, and is
appropriately an appellee pursuant to M. R. App. P. 2(1)(a).
       M. R. App. P. 2(4) provides, in relevant part, "[o]n the motion of a party, or on the
court's own motion, the caption of a pending cause may be modified to more accurately
reflect the actual alignment or status of a party." We have modified the caption of this
pending matter accordingly, to reflect the actual alignment of the parties.
       IT IS ORDERED that the Helena Independent Record is REALIGNED as an
Appellee in this matter.




                                               2
       IT IS FURTHER ORDERED that the caption in this appeal is MODIFIED as set
forth in the caption of this Order.
       IT IS FURTHER ORDERED that the briefing schedule of this matter will proceed
as set forth in the applicable Montana Rules of Appellate Procedure.
       The Clerk of Court is directed to mail copies hereof to all counsel of record.
       DATED this 'Li-% Tay of May, 2022.




                                                           Chief Justice




                                                               Justices




                                             3